DETAILED ACTION
This office action is in response to applicant’s amendments filed on 11/29/2021.
Currently claims 20-32 and 34-36 are pending in the application.
Response to Arguments
Applicant's arguments filed on 11/29/2021 have been fully considered but they are not persuasive. 
Item #1 –
A. Issue raised by the applicant – Regarding claim 31, the applicant argued on page 3 of ‘Remarks’ that “Miki fails to disclose, teach or suggest an additional layer configured to reduce or completely suppress negative influences of the intermediate processing on the adhesion properties to the second layer”.
B. Applicable rule – The factual inquiries set forth in Graham v. John Deere Co. - Ascertaining the differences between the prior art and the claims at issue.
C. Analysis – The examiner does not agree with the applicant in this regard. Miki teaches in para. [0217] - [0218] that during heat treatment, when the temperature of the substrate 11 during the formation of the base layer (additional layer) 14a is in the range (~12000 C), the base layer 14a achieves excellent crystallinity. It means that the layer is in excellent condition. This teaching is equivalent to claimed limitation that the additional layer 14a being configured to reduce or completely suppress negative influences of the intermediate processing, i.e., heat treatment in this case. 
.
Item #2 –
A. Issue raised by the applicant – Regarding claim 32, the applicant argued on page 4 of ‘Remarks’ that “Claim 32 recites that the first layer is electrically conductive and the second layer is electrically insulating or vice versa and that the additional layer has a thickness of 1 nm to 100 nm. In sharp contrast, all of the layers referred to in the rejection in Miki are semiconductor layers ….Consequently, the thickness in the range in Claim 32 of 1 nm and 100 nm is contradictory to the explicit teaching of Miki.”.
B. Applicable rule – The factual inquiries set forth in Graham v. John Deere Co. – (i) Determining the scope and contents of the prior art. (ii) Ascertaining the differences between the prior art and the claims at issue.
C. Analysis – The examiner does not agree with the applicant in this regard. The examiner used additional prior arts US 2013/0146878 A1 (Oh) and US 2012/0267673 A1 (Okabe) to reject these limitations and provided reasonable rationale to combine them with primary art Miki. See rejection of claim 32. The combination of Miki, Oh and Okabe teaches the limitations that the first layer is electrically conductive and the second layer is electrically insulating or vice versa and that the additional layer has a thickness of 1 nm to 100 nm. Thus, there is no scope for contradiction.
D. Conclusions - Thus, the combination of Miki, Oh and Okabe teaches the limitation.
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20-22 are rejected under 35 U.S.C. 112 (d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 20, the limitation of the invention, “the method according to claim 31, wherein the intermediate processing modifies a surface of the first layer facing away from the substrate” does not further limit a similar limitation of claim 31, which states, “.…. wherein the intermediate processing modifies a surface of the first layer facing away from the substrate….”.
Regarding claim 21, the limitation of the invention, “the method according to claim 31, wherein a surface of the additional layer facing away from the substrate is not modified at a time of application of the second layer with respect to a time after formation of the additional layer” does not further limit a similar limitation of claim 31, which states, “.….wherein a surface of the additional layer facing away from the substrate is not modified at a time of application of the second layer with respect to a time after formation of the additional layer ….”.
Regarding claim 22, the limitation of the invention, “the method according to claim 31, wherein the intermediate processing modifies a surface of the first layer facing away from the substrate, and the additional layer is configured to reduce or completely suppress negative ” does not further limit a similar limitation of claim 31, which states, “.….wherein the intermediate processing modifies a surface of the first layer facing away from the substrate, and the additional layer is configured to reduce or completely suppress negative influences of the intermediate processing on the adhesion properties to the second layer, wherein a surface of the additional layer facing away from the substrate is not modified at the time of application of the second layer with respect to the time after formation of the additional layer ….”.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31, 20-22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0084307 A1 (Miki).
Regarding claim 31, Miki discloses, a method of producing a layer stack comprising: 

    PNG
    media_image1.png
    646
    561
    media_image1.png
    Greyscale

a) forming a first layer (12; Fig. 1; [0048]; i.e. buffer layer) having a first material composition (AlxGa1-xN, where 0<x<1; [0065]) on a substrate (11; Fig. 1; [0048]; i.e. substrate); 
b) performing intermediate processing (heat treatment; [0218]) of the substrate (11) with the first layer (12); 
c) forming an additional layer (14a; Fig. 1; [0083]; i.e. base layer) having a second material composition (AlyGa1-yN, where 0<y<1, preferably 0<y<0.5, more preferably 0<y<0.1), said first material composition and said second material composition differing from each other (compositions can be different, [0065], [0083]), at least locally directly on said first layer (12); and 
d) applying a second layer (14b; Fig. 1; [0080]; i.e. n-type contact layer) at least in places directly onto the additional layer (14a). 

Miki teaches that the material composition of first layer and the material composition of the additional layer can be different ([0065], [0083]), but fails to teach explicitly, they differ from each other by at most 10% by weight,
However, Miki teaches the buffer layer 12 as AlxGa1-xN, where 0<x<1 and the base layer 14a as AlyGa1-yN, where 0<y<1, preferably 0<y<0.5, more preferably 0<y<0.1. Thus, there would be one instance where they would have same composition and in other instances they would differ by ‘non-zero’ weight percent. The claim requires that they differ from each other by at most 10% by weight, it means maximum difference can be 10% by weight. Since Miki teaches the difference in composition between ‘zero’ and some ‘non-zero’ values, it can be concurred that the range of difference in composition taught in Miki and that of the claim overlaps each other. 
In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the In re Aller, 105 USPQ 233.
Miki further teaches, wherein the intermediate processing (heat treatment) modifies a surface (top surface of buffer layer 12) of the first layer (12) facing away from the substrate (11) (Fig. 1; [0217] - [0218]; Miki teaches that it is possible to sublimate phases having lower crystallinity in the buffer layer 12 by this heat treatment), and 
the additional layer (14a) is configured to reduce or completely suppress negative influences of the intermediate processing (heat treatment of buffer layer 12) on the adhesion properties to the second layer (14b) (Fig. 1; [0217] - [0218]; Miki teaches that during heat treatment, when the temperature of the substrate 11 during the formation of the base layer 14a is in the range (~12000 C), the base layer 14a achieves excellent crystallinity; this is equivalent to additional layer (14a) being configured to reduce or completely suppress negative influences of the intermediate processing, heat treatment in this case).
wherein a surface (top surface) of the additional layer (14a) facing away from the substrate (11) is not modified at a time of application of the second layer (14b) with respect to a time after formation of the additional layer (14a) (Fig. 1; [0091]).
Note: Miki does not teach making any modification of base layer 14a after it is formed and before n-type contact layer 14b is formed on top of 

Regarding claim 20, Miki discloses, the method according to claim 31, wherein the intermediate processing (heat treatment) modifies a surface (top surface of buffer layer 12) of the first layer (12) facing away from the substrate (11) (Fig. 1; [0218]).  
Note: Miki teaches in para. [0218] that it is possible to sublimate phases having lower crystallinity in the buffer layer 12 by this heat treatment. This heat treatment can be carried out by exposing the buffer layer 12 at temperatures in a range of 5000C to 10000C for 1 minute to 120 minutes. This is how the surface of buffer layer 12 is modified by heat treatment.

Regarding claim 21, Miki discloses, the method according to claim 31, wherein a surface (top surface) of the additional layer (14a) facing away from the substrate (11) is not modified at a time of application of the second layer (14b) with respect to a time after formation of the additional layer (14a) (Fig. 1; [0091]).  
	Note: Miki does not teach making any modification of base layer 14a after it is formed and before n-type contact layer 14b is formed on top of it ([0091]). Thus, the claim limitation is met by Miki.

Regarding claim 22, Miki discloses, the method according to claim 31, wherein the intermediate processing (heat treatment) modifies a surface (top surface of buffer layer 12) of the first layer (12) facing away from the substrate (11) (Fig. 1; [0218]), and 
the additional layer (14a) is configured to reduce or completely suppress negative influences of the intermediate processing (heat treatment of buffer layer 12) on the adhesion properties to the second layer (14b), wherein a surface (top surface) of the additional layer (14a) facing away from the substrate (11) is not modified at a time of application of the second layer (14b) with respect to a time after formation of the additional layer (14a) (Fig. 1; [0091]).
Note: Miki does not teach making any modification of base layer 14a after it is formed and before n-type contact layer 14b is formed on top of it ([0091]). Thus, any negative influence of heat treatment on buffer layer 12 will be subsided by the time second layer 14b is formed. As a result, the adhesion properties of the second layer 14b will be intact. Thus, the claim limitation is met by Miki.

Regarding claim 27, Miki discloses, the method according to claim 31, wherein the second layer (14b) is formed on the additional layer (14a) in c) (Fig. 1; [0080]).  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Miki as applied to claim 31, and further as evidenced by US 2010/0044865 A1 (Torres).
Regarding claim 23, Miki discloses, the method according to claim 31, wherein the intermediate processing includes a temperature treatment (heat treatment; [0218]) but fails to teach explicitly, the temperature treatment allows a material of the substrate diffusing to the surface of the first layer.  
Note: The examiner interpreted the claim limitation as there would be some intermediate processing between formation of the first layer and the second layer. The limitation in claim 23 claims one of those intermediate processing.
Note: Miki teaches in para. [0017] that a buffer layer is laminated on a substrate by a method capable of laminating a crystal layer having an excellent uniformity and grows a group III nitride semiconductor having an excellent crystallinity on the buffer layer. Thus, it is evident from Miki that diffusion of any material is not desirable on top of the buffer layer. However, it happens naturally in certain heat treatment method. Since the diffusion of any material on the buffer layer from the substrate during heat treatment is somewhat ‘unwanted’, the examiner brought in a ‘teaching reference Torres’ to show that it can happen instead of modifying Miki.
However, in evidentiary reference, Torres teaches, the temperature treatment allows a material (metal; [0031]) of the substrate diffusing to the surface of the first layer (conductive element) ([0031]). 
Note: Thus, from the teaching of Torres, it is evident that a diffusion of material can happen during heat treatment. Thus, the limitation is taught by Torres. The examiner notes that the inventors also treated this ‘diffusion of material from the substrate during heat treatment’ as a negative phenomenon which ultimately reduces the adhesion properties to the second layer (Spec. para. [0028]).

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Miki as applied to claim 31, and further in view of US 2008/0268632 A1 (Luh).
Regarding claim 24, Miki fails to teach, the method according to claim 31, wherein the intermediate processing comprises applying a further layer and structuring the further layer to expose the first layer regionally.  
Note: The examiner interpreted the claim limitation as there would be some intermediate processing between formation of the first layer and the second layer. The limitation in claim 24 claims one of those intermediate processing.
However, in analogous art, Luh discloses, the method according to claim 31, wherein the intermediate processing comprises applying a further layer (22; Figs. 8-9; [0052]; i.e. first metal layer) and structuring (Figs. 6-9; 

    PNG
    media_image2.png
    353
    760
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Miki and Luh before him/her, to modify the teachings of a layer stack to form a light emitting device as taught by Miki and to include the teachings of an intermediate processing to expose a bottom layer using masking as taught by Luh since masking is a very accurate method of etching a layer with minimum surface roughness of important layers of interest ([0051]) and forming a patterned layer at the same time. Absent this important teaching in Miki, a person with ordinary skill in the art would be motivated to reach out to Luh while forming a layer stack of Miki. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 25, the combination of Miki and Luh discloses, the method according to claim 24, wherein a mask layer (28; Fig. 8; [0052]; i.e. second photo resist mask) is applied to structure the further layer (22) and the additional layer (27; Fig. 8; [0052]; i.e. pad) is formed before the mask layer (28) is removed (Figures 8-9; [0052]). See claim 24 for 103 rationale.

    PNG
    media_image3.png
    380
    750
    media_image3.png
    Greyscale

Regarding claim 26, Miki fails to teach explicitly, the method according to claim 31, wherein the additional layer covers the first layer only in places.  
However, in analogous art, Luh discloses, the method according to claim 31, wherein the additional layer (22; Fig. 5; [0041]; i.e. first metal layer) covers the first layer (21; Fig. 5; [0041]; i.e. epitaxial layer) only in places.

    PNG
    media_image4.png
    346
    768
    media_image4.png
    Greyscale

In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Miki as applied to claim 31, and further in view of US 2019/0131514 A1 (Delamare).
Regarding claim 28, Miki fails to teach explicitly, the method according to claim 31, wherein the second layer is bonded to the additional layer by a direct bonding method.  
However, in analogous art, Delamare discloses, the method according to claim 31, wherein the second layer (20) is bonded to the additional layer (30) by a direct bonding method (Fig. 3; [0067]).  
. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Miki as applied to claim 31, and further in view of US 2013/0146878 A1 (Oh).
Regarding claim 29, Miki fails to teach explicitly, the method according to claim 31, wherein the first layer is electrically conductive and the second layer is electrically insulating, or vice versa. 
However, in analogous art, Oh discloses, the method according to claim 31, wherein the first layer (11a of 11; Fig. 6; [0065]; i.e. buffer layer, insulating) is electrically conductive (insulating) and the second layer (116; Fig. 6; [0074]; i.e. first metal layer, conducting) is electrically insulating (conducting), or vice versa.
	Note: Oh teaches the alternative option, i.e., first layer is electrically insulating and the second layer is electrically conductive.

    PNG
    media_image5.png
    399
    840
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Miki and Oh before him/her, to modify the teachings of a layer stack to form a light emitting device as taught by Miki and to include the teachings of first layer being electrically insulating and the second layer being electrically conductive as taught by Oh since in MPEP 2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The first and second layers can be one conductive, one insulating, both conductive or both insulative. Thus, choosing one option with reasonable expectation of success is obvious. The applicant used both alternate options in Spec. para. [0019], thus a single option is not critical.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0084307 A1 (Miki) as applied to claim 31, and further in view of US 2012/0267673 A1 (Okabe).
Regarding claim 30, Miki fails to teach explicitly, the method according to claim 31, wherein the additional layer has a thickness of 1 nm to 100 nm.  
However, in analogous art, Okabe discloses, the method according to claim 31, wherein the additional layer (130; Fig. 2; [0061]; i.e. base layer) has a thickness of 1 nm to 100 nm (Fig. 2; [0061]).
Note: Okabe teaches in para. [0061] that the thickness of the base layer 130 is preferably 0.1 um (100 nm) or more. Thus, the range of thickness of the base layer taught by Okabe does not overlap but merely close to thickness of 1 nm to 100 nm as claimed. In MPEP 2144.05 (I), it is stated that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Miki and Okabe before him/her, to modify the teachings of a layer stack to form a light emitting device as taught by Miki and to include the teachings of the certain thickness of the base layer as taught by Okabe since the certain thickness of the base layer provides excellent crystallinity of the base layer which improves the adhesive property of the interface when another layer is formed over the base layer ([0060] – [0062]). Absent this important teaching in Miki, a person with ordinary skill in the art would be motivated to reach out to Okabe while forming a layer stack of Miki. The examiner notes that in In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claims 32 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0084307 A1 (Miki) and further in view of US 2013/0146878 A1 (Oh) and US 2012/0267673 A1 (Okabe).
Regarding claim 32, Miki discloses, a layer stack comprising a first layer (12; Fig. 1; [0048]; i.e. buffer layer) having a first material composition (AlxGa1-xN, where 0<x<1; [0065]), 

    PNG
    media_image1.png
    646
    561
    media_image1.png
    Greyscale

yGa1-yN, where 0<y<1, preferably 0<y<0.5, more preferably 0<y<0.1), 
Miki teaches that the material composition of first layer and the material composition of the additional layer can be different ([0065], [0083]), but fails to teach explicitly, wherein the first material composition and the second material composition differ from each other by at most 10% by weight.  
However, Miki teaches the buffer layer 12 as AlxGa1-xN, where 0<x<1 and the base layer 14a as AlyGa1-yN, where 0<y<1, preferably 0<y<0.5, more preferably 0<y<0.1. Thus, there would be one instance where they would have same composition and in other instances they would differ by ‘non-zero’ weight percent. The claim requires that they differ from each other by at most 10% by weight, it means maximum difference can be 10% by weight. Since Miki teaches the difference in composition between ‘zero’ and some ‘non-zero’ values, it can be concurred that the range of difference in composition taught in Miki and that of the claim overlaps each other. 
In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.
But Miki fails to teach explicitly, the layer stack according to claim 32, wherein the first layer is electrically conductive and the second layer is electrically insulating or vice versa, the additional layer having a thickness of 1 nm to 100 nm.  
However, in analogous art, Oh discloses, the method according to claim 32, wherein the first layer (11a of 11; Fig. 6; [0065]; i.e. buffer layer, insulating) is electrically conductive (insulating) and the second layer (116; Fig. 6; [0074]; i.e. first metal layer, conducting) is electrically insulating (conducting), or vice versa.
	Note: Oh teaches the alternative option, i.e., first layer is electrically insulating and the second layer is electrically conductive.

    PNG
    media_image5.png
    399
    840
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Miki and Oh before him/her, to modify the teachings of a layer stack to form a light emitting device as taught by Miki and to include the teachings of first layer is electrically insulating and the second layer is electrically conductive as taught by Oh since in MPEP 2143 (I) ( E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The first and second layers can be one conductive, one insulating, both conductive or both insulating. Thus choosing one option with reasonable expectation of success is obvious. The applicant used one of two alternate options in Spec. para. [0019], thus a single option is not critical.
But the combination of Miki and Oh fails to teach explicitly, the additional layer having a thickness of 1 nm to 100 nm.  
However, in analogous art, Okabe discloses, the additional layer (130; Fig. 2; [0061]; i.e. base layer) has a thickness of 1 nm to 100 nm (Fig. 2; [0061]).
Note: Okabe teaches in para. [0061] that the thickness of the base layer 130 is preferably 0.1 um (100 nm) or more. Thus, the range of thickness of the a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Miki, Oh and Okabe before him/her, to modify the teachings of a layer stack to form a light emitting device as taught by Miki and to include the teachings of the certain thickness of the base layer as taught by Okabe since the certain thickness of the base layer provides excellent crystallinity of the base layer which improves the adhesive property of the interface when another layer is formed over the base layer ([0060] – [0062]). Absent this important teaching in Miki, a person with ordinary skill in the art would be motivated to reach out to Okabe while forming a layer stack of Miki. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 34, Miki teaches, the additional layer (14a) between first (12) and second layer (12b) in claim 32 (Fig. 1; [0048], [0080], [0083]), so it means that there is an adhesive affect between them, but fails to teach explicitly, the layer stack, wherein an increased adhesion between the layers of the layer stack is achieved by the additional layer.  
However, the above limitation ‘increased adhesion’ is a ‘functional description’ of the additional layer. This functional description does not define additional structural aspects of the claimed invention. The layer stack of Miki is capable of performing the function with intended purpose of the functionality of the additional layer and the choice the appropriate material for the additional layer. Thus, the above limitation recite desired result and does not provide for ascertainable structural limitations, as such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, this result is intrinsic to the claimed device. Thus ‘the layer stack, wherein an increased adhesion between the layers of the layer stack is achieved by the additional layer’ is considered taught by the prior art Miki. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 
Regarding claim 35, Miki discloses, the layer stack according to claim 32, wherein the layer stack is part of an optoelectronic semiconductor device (Fig. 1; [0050]).  

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Miki, Oh and Okabe as applied to claim 35, and further in view of US 2014/0034945 A1 (Tokunaga).
Regarding claim 36, the combination of Miki, Oh and Okabe fails to teach explicitly, the layer stack according to claim 35, wherein the first layer is a metallic layer electrically contacting a semiconductor layer of the optoelectronic semiconductor device, and 
the second layer is an electrically insulating layer arranged on the side of the first layer facing away from the semiconductor layer.
However, in analogous art, Tokunaga discloses the layer stack according to claim 35, wherein the first layer (202; Fig. 6D; [0158]; i.e. first conductive film) is a metallic layer electrically contacting a semiconductor layer (201; Fig. 6D; [0158]; i.e. substrate) of the optoelectronic semiconductor device (device of Fig. 6D), and 
the second layer (203b; Fig. 6D; [0159]; i.e. insulating layer) is an electrically insulating layer arranged on (with intervening layer 203a) the side of the first layer (202) facing away from the semiconductor layer (201).

    PNG
    media_image6.png
    308
    623
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Miki, Oh, Okabe and Tokunaga before him/her, to modify the teachings of a layer stack to form a light emitting device as taught by Miki and to include the teachings of first layer being metallic and the second layer being electrically insulating as taught by Tokunaga since this particular layer arrangement is used by a thin-film transistor in light-emitting devices. Absent this important teaching in Miki, a person with ordinary skill in the art would be motivated to reach out to Tokunaga while forming a layer stack of Miki. The applicant used both options (interchanging metal and insulator) in the Specification in para. [0019], thus a single option is not critical.

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2010/0133507 A1 (Takao) - A semiconductor light emitting device is disclosed comprising a GaAs substrate structure. The GaAs substrate structure includes a GaAs layer, a first metal buffer layer disposed on a surface of the GaAs layer, a first metal layer disposed on the first metal buffer layer, a second metal buffer layer disposed at a back side of the GaAs layer, and a second metal layer disposed on a surface of an opposite side of the GaAs layer of the second metal buffer layer and a light emitting diode structure disposed on the GaAs substrate structure and including a third metal layer.
2. US 2017/0053879 A1 (Yeduru) – A semiconductor device is disclosed including a substrate, a metallization layer on the substrate, a protection layer disposed partially over the metallization layer, wherein the metallization layer includes at least one of: copper, aluminum, gold, silver; and wherein the protection layer includes a nitride material including at least one of: copper, aluminum, gold, silver.
3. US 2016/0079172 A1 (Yang) - An interconnect structure is disclosed including one opening into interconnect dielectric material. It also includes a metal diffusion barrier liner on interconnect dielectric material, with a portion of the metal diffusion barrier liner located in the opening. An adhesion layer 
4. US 2016/0155663 A1 (Shih) - A semiconductor device is disclosed including a first adhesion layer over the substrate, a second adhesion layer over the first adhesion layer, where the second adhesion layer is formed using an inert gas with a first flow rate under a first RF power.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


02/23/2022

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812